 Case 3:21-cv-00196-JPG Document 14 Filed 04/07/21 Page 1 of 9 Page ID #47




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 SCOTT D. KIZIOR, #200612,                           )
                                                     )
                Plaintiff,                           )
                                                     )
 vs.                                                 )        Case No. 21-cv-00196-JPG
                                                     )
 NURSE MARILYNN REYNOLDS,                            )
 SERGEANT ETHERTON,                                  )
 C/O BAKER, and                                      )
 C/O BAXTER,                                         )
                                                     )
                Defendants.                          )

                                 MEMORANDUM & ORDER

GILBERT, District Judge:

       Plaintiff Scott Kizior, a detainee at Williamson County Jail (“Jail”), brings this civil rights

action pursuant to 42 U.S.C. § 1983. (Doc. 1). In the Complaint, he asserts claims against the

defendants for subjecting him to unsafe and unsanitary conditions at the Jail that caused him to

contract COVID-19. (Id. at 8-9). He also brings claims against the defendants for denying him

medical treatment for his symptoms. (Id.). Plaintiff seeks money damages. (Id. at 10).

       The Complaint is now subject to preliminary review pursuant to 28 U.S.C. § 1915A, which

requires the Court to screen prisoner complaints and filter out non-meritorious claims. 28 U.S.C.

§ 1915A(a). Any portion of the Complaint that is legally frivolous or malicious, fails to state a

claim for relief, or requests money damages from a defendant who is immune from such relief

must be dismissed. 28 U.S.C. § 1915A(b). The allegations are liberally construed at this stage.

Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).




                                                 1
    Case 3:21-cv-00196-JPG Document 14 Filed 04/07/21 Page 2 of 9 Page ID #48




                                                The Complaint

          Plaintiff sets forth the following allegations in the Complaint (Doc. 1, pp. 1-6): When he

was detained at Williamson County Jail (“Jail”) on December 19, 2020, Plaintiff was exposed to

COVID-19. (Id. at 6, 8). At the time, there was an active outbreak at the Jail. (Id. at 6, 8-9). Even

so, no masks, hand sanitizer, or soap were available to prevent the spread of infection. (Id.).

          Nurse Reynolds was out sick with COVID-19. (Id. at 1, 8). When she returned on

December 26, 2020, she tested Plaintiff for COVID-19 using a nasal swab. (Id.). She did not wear

a mask while doing so. (Id.). Plaintiff later learned that he tested positive. (Id. at 1, 6, 8-9).

Although Jail staff were aware of his test results, no one would show him the results. (Id.).

          Plaintiff repeatedly asked to speak with a sergeant, but his requests were denied for several

days. (Id. at 2, 6, 8-9). On December 28, 2020, Sergeant Etherton and three other officers finally

responded to his request by threatening to shoot him with a taser. (Id. at 2, 6).

          Plaintiff was then transferred to Cell C-102 on the Jail’s quarantine block and left there for

sixteen days. (Id. at 6, 8-9). During this time, he was denied proper medical care, medication,

showers, hand sanitizer, antibacterial soap, laundry,1 mail, and a phone call. (Id.). Officers took

Plaintiff’s temperature in Celsius and Fahrenheit and told Plaintiff that a temperature of 103.4°

was normal; C/O Baker and C/O Baxter were among the officers who took his temperature.

(Id. at 2). The entire experience caused him to suffer emotional distress. (Id. at 9).

                                                  Discussion

          Based on the allegations, the Court finds it convenient to designate the following

enumerated counts in the pro se Complaint:




1
    Plaintiff alleges that his shirt, socks, and underwear were taken from him and not returned. (Doc. 1, p. 8).

                                                        2
    Case 3:21-cv-00196-JPG Document 14 Filed 04/07/21 Page 3 of 9 Page ID #49




          Count 1:        Eighth or Fourteenth Amendment claim against Williamson County
                          Jail for exposing Plaintiff to unconstitutional conditions of
                          confinement that increased his risk of developing COVID-19
                          beginning December 19, 2020 (e.g., no masks, sanitizer, soap, or
                          other measures taken to decrease exposure to COVID-19).

          Count 2:        Eighth or Fourteenth Amendment claim against Williamson County
                          Jail for taking Plaintiff’s shirt, socks, and underwear and giving him
                          nothing to wear in return in December 2020.

          Count 3:        Eighth or Fourteenth Amendment claim against Nurse Reynolds for
                          administering COVID-19 testing without wearing a mask after she
                          returned from sick leave for COVID-19 on December 26, 2020.

          Count 4:        Eighth or Fourteenth Amendment claim against Nurse Reynolds for
                          Plaintiff’s 16-day denial of access to medical care, medication, hand
                          sanitizer, antibacterial soap, showers, and proper clothing after he
                          tested positive for COVID-19 in December 2020.

          Count 5:        Health Insurance Portability and Accountability Act (“HIPAA”)
                          claim against Williamson County Jail and Nurse Reynolds for
                          revealing the results of Plaintiff’s COVID-19 test to correctional
                          officers without showing them to Plaintiff.

          Count 6:        Eighth or Fourteenth Amendment claim against Sergeant Etherton
                          for threatening to shoot Plaintiff with a taser on December 28, 2020.

          Count 7:        Emotional distress claim against Nurse Reynolds and Sergeant
                          Etherton for causing Plaintiff to suffer mental anguish during his 16-
                          day quarantine.

Any other claim that is mentioned in the Complaint but not addressed herein is considered

dismissed without prejudice as inadequately pled under Twombly.2

                                      C/O Baker and C/O Baxter

          Plaintiff names C/O Baker and C/O Baxter as defendants in the case caption but does not

develop a claim against these defendants. In the list of defendants, Plaintiff states that several

officers took his temperature in Celsius and Fahrenheit and did not seem to understand what a


2
    See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                                     3
 Case 3:21-cv-00196-JPG Document 14 Filed 04/07/21 Page 4 of 9 Page ID #50




temperature reading of 103.4° meant. (Doc. 1, p. 2). He then names C/O Baker and C/O Baxter

as two of “a few” officers who took his temperature at the Jail. (Id.). In the statement of his claim,

Plaintiff mentions neither defendant. (Id. at 6, 8-9). He also omits them from the designation of

his claims. (Id. at 8-9). Merely invoking the name of a potential defendant in the case caption is

insufficient to state a claim against the defendant. Collins v. Kibort, 143 F.3d 331, 334 (7th Cir.

1998). Plaintiff has done little more than list these officers as parties to the action. The Complaint

states no claim against either one. C/O Baker and C/O Baxter shall be dismissed without prejudice.

                                           Counts 1 and 2

       Williamson County Jail is the only defendant named in connection with Counts 1 and 2,

which are two claims for unconstitutional conditions of confinement. To state a claim under

Section 1983, a plaintiff must allege that a person acting under color of state law committed a

violation of rights secured by the Constitution and laws of the United States. West v. Atkins, 487

U.S. 42 (1988). However, the Jail it is not considered a “person” under Section 1983. Moreover,

the Jail is not named as a defendant. See FED. R. CIV. P. 10(a) (noting that the title of the complaint

“must name all the parties”); Myles v. United States, 416 F.3d 551, 551-52 (7th Cir. 2005) (holding

that to be properly considered a party, a defendant must be “specif[ied] in the caption”). Given

this, Counts 1 and 2 against Williamson County Jail shall be dismissed with prejudice.

                                           Counts 3 and 4

       The applicable legal standard for Counts 3 and 4 depends on Plaintiff’s status as a pretrial

detainee or convicted prisoner at the time of the events giving rise to this action. The Eighth

Amendment deliberate indifference standard articulated in Farmer v. Brennan, 511 U.S. 825, 834

(1994), is applicable if Plaintiff was a convicted prisoner during the relevant time period. Estelle

v. Gamble, 429 U.S. 97 (1976). The Fourteenth Amendment objective unreasonableness standard



                                                  4
 Case 3:21-cv-00196-JPG Document 14 Filed 04/07/21 Page 5 of 9 Page ID #51




articulated in Miranda v. County of Lake, 900 F.3d 335 (7th Cir. 2018), governs Plaintiff’s claims,

if he was a pretrial detainee. Either way, the allegations suggest that Nurse Reynolds acted in an

objectively unreasonable manner or with deliberate indifference in her diagnosis and treatment of

Plaintiff for COVID-19 in December 2020 and January 2021. Counts 3 and 4 survive preliminary

review against Nurse Reynolds.

                                              Count 5

       The Health Insurance Portability and Accountability Act (HIPAA) prohibits the disclosure

of a patient’s medical information without his consent. See 42 U.S.C. §§ 1320d-1 to d-7.

However, the statute does not expressly create a private right of action to enforce this substantive

prohibition, and the Seventh Circuit recently held that HIPAA does not confer individual

enforcement rights, either express or implied. See Stewart v. Parkview Hospital, 940 F.3d 1013,

1015 (7th Cir. 2019). Accordingly, Plaintiff’s claim for money damages against Nurse Reynolds

for unlawfully disclosing the results of his COVID-19 test shall be dismissed with prejudice.

                                              Count 6

       Plaintiff has not brought a claim against Sergeant Etherton for threatening to shoot him

with a taser, but the Court deems it necessary to address this allegation. The Seventh Circuit has

long held that “[s]tanding alone, simple verbal harassment does not constitute cruel and unusual

punishment, deprive a prisoner of a protected liberty interest[,] or deny a prisoner equal protection

of the law.” DeWalt v. Carter, 224 F.3d 607, 613 (7th Cir. 2000). Verbal harassment usually

triggers no constitutional protections at all. Id. However, this is not always the case. Threats of

“grave violence” can give rise to a constitutional claim under the Eighth or Fourteenth

Amendment, depending upon the circumstances presented. Beal v. Foster, 803 F.3d 356, 357-58

(7th Cir. 2015) (Eighth Amendment claim stated against officer who called inmate “punk, fag,



                                                 5
 Case 3:21-cv-00196-JPG Document 14 Filed 04/07/21 Page 6 of 9 Page ID #52




sissy, and queer” and thereby “increased the likelihood of sexual assaults on him”); Hughes v.

Farris, 809 F.3d 330 (7th Cir. 2015) (Fourteenth Amendment claim stated against officer who

engaged in same type of harassment of pretrial detainee). The circumstances surrounding Sergeant

Etherton’s threat to shoot Plaintiff are not described with enough detail to analyze this claim. The

Complaint must allege enough factual information to “state a claim to relief that is plausible on its

face” and “raise a right to relief above the speculative level.” See Twombly, 550 U.S. 544 at 555,

570 (2007). At best, Plaintiff states a possible claim, not a plausible one. Therefore, Count 6

against Sergeant Etherton shall be dismissed without prejudice.

                                              Count 7

       Plaintiff’s emotional distress claim arises under Illinois state law. This Court has

supplemental jurisdiction over the claim because it arises from the same facts as the federal claims.

See 28 U.S.C. § 1367(a). The Court will therefore consider the merits of this claim against Nurse

Reynolds and Sergeant Etherton.

       Plaintiff has not indicated whether his claim against these defendants is for intentional or

negligent infliction of emotional distress. Under Illinois law, a plaintiff claiming intentional

infliction of emotional distress must demonstrate that (1) the defendants engaged in extreme and

outrageous conduct; (2) the defendants either intended to inflict severe emotional distress or knew

there was a high probability that their conduct would cause severe emotional distress; and (3) the

defendants’ conduct in fact caused severe emotional distress. McGreal v. Village Orland Park,

850 F.3d 308 (7th Cir. 2017). To state a claim for negligent infliction of emotional distress, a

plaintiff must show that: (1) defendants owed him a duty; (2) defendants breached that duty; and

(3) plaintiff’s injury was proximately caused by that breach. Roehl v. Merrilees, 2012 WL

1192093 (N.D. Ill. 2012) (citing Howell v. Jofe, 483 F. Supp. 2d 659, 667 (N.D. Ill. 2007) (citing



                                                 6
 Case 3:21-cv-00196-JPG Document 14 Filed 04/07/21 Page 7 of 9 Page ID #53




Parks v. Kownacki, 193 Ill.2d 164, 737 N.E. 287, 297 (Ill. 2000)). Beyond stating that he has

suffered from mental anguish and emotional distress, Plaintiff does not address the elements of

this claim against the defendants. He impermissibly relies on a bald assertion of emotional distress

to support his claim. Ashcroft v. Iqbal, 556 U.S.C. 662, 678 (2009); FED. R. CIV. P. 8. Count 7

against Nurse Reynolds and Sergeant Etherton shall be dismissed without prejudice.

                                           Disposition

       IT IS ORDERED that the Complaint (Doc. 1) survives screening under 28 U.S.C.

§ 1915A, as follows: COUNTS 3 and 4 survive screening against MARILYNN REYNOLDS in

her individual capacity. Pursuant to Administrative Order No. 244, Defendant Reynolds need

only respond to the issues stated in this Merits Review Order. Because these claims pertain

to medical issues, the Clerk’s Office is DIRECTED to ENTER the standard qualified

protective order pursuant to the Health Insurance Portability and Accountability Act.

       IT IS ORDERED that the following claims do not survive screening under 28 U.S.C.

§ 1915A and shall be dismissed:

            •   COUNTS 1 and 2 against WILLIAMSON COUNTY JAIL are dismissed with
                prejudice for failure to state a claim.

            •   COUNT 5 against MARILYNN REYNOLDS is DISMISSED with prejudice
                for failure to state a claim.

            •   COUNT 6 against SERGEANT ETHERTON is DISMISSED without
                prejudice for failure to state a claim.

            •   COUNT 7 against MARILYNN RENYOLDS and SERGEANT ETHERTON
                is DISMISSED without prejudice for failure to state a claim.

       IT IS ORDERED that C/O BAKER, C/O BAXTER, and SERGEANT ETHERTON

are DISMISSED without prejudice. The Clerk’s Office is DIRECTED to TERMINATE all

three defendants as parties in CM/ECF.


                                                 7
 Case 3:21-cv-00196-JPG Document 14 Filed 04/07/21 Page 8 of 9 Page ID #54




       With regard to COUNTS 3 and 4, the Clerk of Court shall prepare for Defendant

MARILYNN REYNOLDS (individual capacity only): (1) Form 5 (Notice of a Lawsuit and

Request to Waive Service of a Summons), and (2) Form 6 (Waiver of Service of Summons). The

Clerk is DIRECTED to mail these forms, a copy of the Complaint (Doc. 1), and this Memorandum

and Order to Defendant’s place of employment as identified by Plaintiff. If Defendant fails to sign

and return the Waiver of Service of Summons (Form 6) to the Clerk within 30 days from the date

the forms were sent, the Clerk shall take appropriate steps to effect formal service on Defendant,

and the Court will require Defendant to pay the full costs of formal service, to the extent authorized

by the Federal Rules of Civil Procedure.

       If Defendant can no longer be found at the work address provided by Plaintiff, the employer

shall furnish the Clerk with Defendant’s current work address, or, if not known, Defendant’s last-

known address. This information shall be used only for sending the forms as directed above or for

formally effecting service. Any documentation of the address shall be retained only by the Clerk.

Address information shall not be maintained in the court file or disclosed by the Clerk.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, even though his

application to proceed in forma pauperis was granted. 28 U.S.C. § 1915(f)(2)(A).

       Plaintiff is ADVISED that at the time application was made for leave to proceed without

being required to prepay fees and costs or give security for the same, the applicant and his or her

attorney were deemed to have entered into a stipulation that the recovery, if any, secured in the

action shall be paid to the Clerk of the Court, who shall pay therefrom all unpaid costs taxed against

plaintiff and remit the balance to plaintiff. Local Rule 3.1(c)(1).




                                                  8
 Case 3:21-cv-00196-JPG Document 14 Filed 04/07/21 Page 9 of 9 Page ID #55




       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: 4/7/2021
                                                       s/J. Phil Gilbert
                                                       J. PHIL GILBERT
                                                       United States District Judge

                                              Notice

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all of the defendants have filed answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

in order to give the defendants notice and an opportunity to respond to those motions. Motions

filed before defendants’ counsel has filed an appearance will generally be denied as premature.

The plaintiff need not submit any evidence to the court at this time, unless otherwise directed by

the Court.




                                                 9
